Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheets received on August 22, 2022 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not appear clear and complete as to how the filler assembly is laterally adjustable, (claim 1). 
The specification does not appear clear and complete as to how an inner rail of the filler assembly is laterally adjustable, (claim 2).
The specification does not appear clear and complete as to how the filler assembly is laterally adjustable while comprising “arcuate cut lumber”, (claim 3).
The specification does not appear to have originally disclosed the laterally adjustable filler assembly comprises two filler side rails and arcuate cut lumber particularly, arcuate cut lumber, (claim 3).
The specification does not appear clear and complete as to how the filler assembly is laterally adjustable while comprising “straight lumber”, (claim 4).


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 1, (and claims 2-4 dependent thereon), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a laterally adjustable filler assembly” as recited within line 4 of claim 1. The specification does not appear clear and complete as to how the filler assembly is laterally adjustable. 
The language of claim 2 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a laterally adjustable inner rail” as recited within line 2 of claim 2. The specification does not appear clear and complete as to how an inner rail of the filler assembly is laterally adjustable.
The language of claim 3 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the laterally adjustable filler assembly comprises two filler side rails and arcuate cut lumber” as recited within lines 1-2 of claim 3. The specification does not appear clear and complete as to how the filler assembly is laterally adjustable while comprising “arcuate cut lumber”.
The language of claim 4 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the laterally adjustable filler assembly comprises two filler side rails and straight lumber” as recited within lines 1-2 of claim 4. The specification does not appear clear and complete as to how the filler assembly is laterally adjustable while comprising “radius cut lumber”, (claim 3). The specification does not appear clear and complete as to how the filler assembly is laterally adjustable while comprising “straight lumber”.
Response to Arguments against 35 USC § 112 Rejections 
Applicant’s remarks regarding the rejection of claims 1-4 under 35 U.S.C. 112 have been noted. However, the disclosure provides no explanation of how the filler assembly is laterally adjustable or how an inner rail of the filler assembly is laterally adjustable. The disclosure provides no explanation of how the filler assembly is laterally adjustable with straight lumber. The disclosure provides no explanation of how the filler assembly is laterally adjustable with arcuate lumber.  
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference WO 2006/135223 to Capetillo Ponce, (Ponce).   Ponce discloses, Figs. 1-5 for example, a formwork system, comprising:
one or more formwork panels 21 or 25, each formwork panel having a panel width; and
a laterally adjustable filler assembly 21 having an adjustable length inner rail having multiple splice components, (e.g., 21, 21 as seen in Fig. 4; or 6, 12, 14, 15, etc. as seen in Fig. 1, 2 and 3),
wherein the laterally adjustable filler assembly, the one or more formwork panels are configured to be coupled together to form a formwork assembly of the formwork system.
2. The laterally adjustable filler assembly comprises two filler side rails 2, 2 and a laterally adjustable inner rail 9.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Mathis 4,742,985.   Mathis discloses, Figs. 24-27 for example, a formwork system, comprising:
one or more formwork panels 1, (e.g., what is seen in Figs. 26 and 27), each formwork panel having a panel width; and
a laterally adjustable filler assembly, (any one of an intermediate panel 1 as seen in Fig. 26), having an adjustable length inner rail having multiple splice components, (e.g., 1, 1, 25’, 25’ as seen in Fig. 26), 
wherein the laterally adjustable filler assembly and the one or more formwork panels are configured to be coupled together, (e.g., as can be seen in Fig. 24), to form a formwork assembly of the formwork system.
2. The laterally adjustable filler assembly comprises two filler side rails 43, 43 and a laterally adjustable inner rail 44.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mathis 4,742,985 in view of either of MAIER G PASCHAL WERK (Paschal) and Williams 3,168,772.   Paschal discloses the formwork 3 can be made of wood, (paragraph [0036] of translation – line 287) while Williams discloses the formwork 3 can be made of wood, (18’, 19’ of Fig. 17, col. 3, lines 53-54). Thus, it would have been obvious to form the panel of the Mathis adjustable filler assembly, (any one of an intermediate panel 1 as seen in Fig. 27), of wood to provide the appropriate formwork surface as necessary. The resulting adjustable filler assembly of Paschal would have two filler side rails 43, 43 and radius cut lumber 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference WO 2006/135223 to Capetillo Ponce, (Ponce) in view of Williams 3,168,772. 
Williams discloses a formwork (Fig. 5) can be made of wood, (col. 3, lines 53-54). Therefore, to have formed the panel of the Ponce adjustable filler assembly 21 of wood so as to provide the appropriate formwork surface, would have been obvious to one having ordinary skill in the art as taught by Williams.

Response to Arguments
Applicant's arguments filed January 03, 2022 have been fully considered but they are not persuasive. The above rejection(s) involving Ponce provide a discussion of how the claim features are met by Ponce while the above rejection(s) involving Mathis provide a discussion of how the claim features are met by Mathis.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                /MICHAEL SAFAVI/                                                                           Primary Examiner, Art Unit 3631                                                                                                                             

















MS
November 10 2022